— In an action, inter alia, to recover damages for breach of an oral employment contract, defendants appeal, as limited by their notices of appeal and brief, from so much of (1) an order of the Supreme Court, Nassau County (Young, J.), dated June 15,1982, as denied their motion, for summary judgment dismissing the first cause of action and (2) a further order of the same court, dated February 24, 1983, as, upon deeming their motion for renewal of the prior motion as one for reargument and granting reargument, adhered to its prior determination. H Appeal from the order dated June 15, 1982, dismissed as academic. Said order was superseded by the order granting reargument. H Order dated February 24, 1983, affirmed insofar as appealed from. 11 Plaintiff is awarded one bill of costs. 11 Although plaintiff’s affidavits in response to defendants’ motion for summary judgment seem to contradict statements she made at her deposition, our burden is issue finding and there does appear to be an issue of fact as to the termination terms under the alleged contract. Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.